Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 11-13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letzt et al. (US 20200143701 A1) in view of Fried et al. (US 20190029516 A1).
In regards to claim 1, Letzt  teaches a personalized assistance system for a user, the personalized assistance system comprising: a remote computing unit including a controller having a processor and tangible, non-transitory memory on which instructions are recorded, the controller being configured to selectively execute one or more machine learning models (Paragraphs 7, 8, 19-21, 123).  Furthermore, Letzt teaches a user device operable by the user and configured to communicate with the remote computing unit (Paragraphs 108-110),  wherein the user device includes an electronic diary module configured to prompt the user to answer one or more preselected questions at specific intervals (Paragraphs 7, 11, 15).  Letzt then teaches electronic diary module is configured to store respective answers, entered by the user in response to the one or more preselected questions, as self- reported data( Paragraphs 28, 137, 147, 149, 150).  The controller is configured to: obtain the self-reported data from the electronic diary module; generate an analysis of the self-reported data, via the one or more machine learning models; and assist the user based in part on the analysis (Paragraph 137).
Letzt  fails to teach the personalized assistance system for a user being one of a vision correction device,  Fried on the other hand teaches a personalized assistance system for a user of a vision correction device (Paragraphs 7-8),i.e. using video and/or teleconferencing equipment and a phoropter located in the patient examination room along with management software, the system works to determine the final optical prescription for the patient. That information, coupled with findings from other devices which are integrated with the management software, and that the patient uses locally, are reviewed by a remote based optometrist or ophthalmologist.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Fried’s teaching with Letzt’s teaching in order to enable the same remote practices administered with ear devices as eye devices for the purpose of better fixing a user’s senses.
In regards to claim 2, Letzt modified teaches the remote computing unit includes a first cloud unit and a central server, the controller being embedded in at least one of the first cloud unit and the central server (Paragraphs 95, 121).
In regards to claim 3, Letzt modified teaches the user device includes a query module configured to receive at least one question generated by the user; and the controller is configured to: receive the at least one question from the query module; formulate a reply, based in part on the one or more machine learning models; and post the reply, via the query module, for consumption by the user (Paragraphs 56, 124, 137).
In regards to claim 4, Letzt modified via Fried teaches a provider device configured to communicate with the remote computing unit, the provider device being operable by an eye care provider associated with the user; wherein the user device and the provider device include respective message modules; and wherein the remote computing unit is configured to provide two-way communication between the eye care provider and the user via the respective message modules (Claim 19; Figure 1A-G).
In regards to claim 6, Letzt modified via Fried teaches assisting the user based in part on the analysis includes at least one of: providing coaching on taking care of at least one of the vision correction device and an eye of the user (Paragraph 71).  Letzt further teaches suggesting a follow-up visit with an eye care provider; and suggesting an alternative vision correction product (Paragraphs 55, 59).
In regards to claim 7, Letzt modified via Fried teaches  the vision correction device is a contact lens (Paragraphs 8, 10, 65).
In regards to claim 11, Letzt teaches A personalized assistance system for selectively interfacing a user of a device of a provider associated with the user, the personalized assistance system comprising: a remote computing unit including a controller having a processor and tangible, non-transitory memory on which instructions are recorded, the controller being configured to selectively execute one or more machine learning models (Paragraphs 7, 8, 19-21, 123).  Letzt further teaches a user device operable by the user and configured to communicate with the remote computing unit; a provider device configured to communicate with the remote computing unit, the provider device being operable by the eye care provider; wherein the user device includes an electronic diary module configured to prompt the user to answer one or more preselected questions at specific intervals Paragraphs 7, 11, 15), wherein the electronic diary module is configured to store respective answers, entered by the user in response to the one or more preselected questions, as self- reported data (Paragraphs 28, 137, 147, 149, 150).   wherein the controller is configured to obtain the self-reported data from the electronic diary module and generate an analysis of the self-reported data, via the one or more machine learning models( Paragraphs 28, 137, 147, 149, 150).  
Letzt  fails to teach the personalized assistance system for a user being one of a vision correction device,  Fried on the other hand teaches a personalized assistance system for a user of a vision correction device (Paragraphs 7-8),i.e. using video and/or teleconferencing equipment and a phoropter located in the patient examination room along with management software, the system works to determine the final optical prescription for the patient. That information, coupled with findings from other devices which are integrated with the management software, and that the patient uses locally, are reviewed by a remote based optometrist or ophthalmologist.  Fried teaches a provider device configured to communicate with the remote computing unit, the provider device being operable by an eye care provider associated with the user; wherein the user device and the provider device include respective message modules; and wherein the remote computing unit is configured to provide two-way communication between the eye care provider and the user via the respective message modules (Claim 19; Figure 1A-G). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Fried’s teaching with Letzt’s teaching in order to enable the same remote practices administered with ear devices as eye devices for the purpose of better fixing a user’s senses.
In regards to claim 12, Letzt modified teaches the remote computing unit includes a first cloud unit and a central server, the controller being embedded in at least one of the first cloud unit and the central server (Paragraphs 95, 121).
In regards to claim 13, Letzt modified teaches the user device includes a query module configured to receive at least one question generated by the user; and the controller is configured to: receive the at least one question from the query module; formulate a reply, based in part on the one or more machine learning models; and post the reply, via the query module, for consumption by the user (Paragraphs 56, 124, 137).
In regards to claim15, Letzt modified via Fried teaches assisting the user based in part on the analysis includes at least one of: providing coaching on taking care of at least one of the vision correction device and an eye of the user( Paragraph 71).  Letzt further teaches suggesting a follow-up visit with an eye care provider; and suggesting an alternative vision correction product (Paragraphs 55, 59).
In regards to claim 16, Letzt modified via Fried teaches  the vision correction device is a contact lens (Paragraphs 8, 10, 65).
In regards to claim 17, Letzt modified fails to teach the contact lens is a multi-focal lens having a first zone for distance vision, a second zone for near vision and a third zone for intermediate vision.  
In regards to claim 20, Letzt  teaches a method with a personalized assistance system for a user, the personalized assistance system comprising: a remote computing unit including a controller having a processor and tangible, non-transitory memory on which instructions are recorded, the controller being configured to selectively execute one or more machine learning models (Paragraphs 7, 8, 19-21, 123).  Furthermore, Letzt teaches a user device operable by the user and configured to communicate with the remote computing unit (Paragraphs 108-110),  wherein the user device includes an electronic diary module configured to prompt the user to answer one or more preselected questions at specific intervals (Paragraphs 7, 11, 15).  Letzt then teaches electronic diary module is configured to store respective answers, entered by the user in response to the one or more preselected questions, as self- reported data( Paragraphs 28, 137, 147, 149, 150).  The controller is configured to: obtain the self-reported data from the electronic diary module; generate an analysis of the self-reported data, via the one or more machine learning models; and assist the user based in part on the analysis (Paragraph 137).
Letzt  fails to teach the personalized assistance system for a user being one of a vision correction device,  Fried on the other hand teaches a personalized assistance system for a user of a vision correction device (Paragraphs 7-8),i.e. using video and/or teleconferencing equipment and a phoropter located in the patient examination room along with management software, the system works to determine the final optical prescription for the patient. That information, coupled with findings from other devices which are integrated with the management software, and that the patient uses locally, are reviewed by a remote based optometrist or ophthalmologist.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Fried’s teaching with Letzt’s teaching in order to enable the same remote practices administered with ear devices as eye devices for the purpose of better fixing a user’s senses.


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letzt et al. (US 20200143701 A1) in view of Fried et al. (US 20190029516 A1) as applied to claims 1, 14 above, and further in view of Blaha et al. (US 20170340200 A1)
In regards to claim 5, Letzt modified fails to teach the remote computing unit includes a first database storing respective information pertaining to the user, including a type of the vision correction device; the remote computing unit includes a second database storing group data pertaining to a group of users, the group data at least partially including respective self-reported data of the group of users; and the user device includes a comparative tracking module configured to enable the user to compare the self-reported data with the group data.
Blaha on the other hand teaches the remote computing unit includes a first database storing respective information pertaining to the user, including a type of the vision correction device; the remote computing unit includes a second database storing group data pertaining to a group of users, the group data at least partially including respective self- reported data of the group of users; and the user device includes a comparative tracking module configured to enable the user to compare the self-reported data with the group data (Paragraph 90).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Blaha’s teaching with Letzt modified’s teaching in order to enable better classification of the user’s analytics.
In regards to claim 14, Letzt modified fails to teach the remote computing unit includes a first database storing respective information pertaining to the user, including a type of the vision correction device; the remote computing unit includes a second database storing group data pertaining to a group of users, the group data at least partially including respective self- reported data of the group of users; and the user device includes a comparative tracking module configured to enable the user to compare the self-reported data with the group data.
Blaha on the other hand teaches the remote computing unit includes a first database storing respective information pertaining to the user, including a type of the vision correction device; the remote computing unit includes a second database storing group data pertaining to a group of users, the group data at least partially including respective self- reported data of the group of users; and the user device includes a comparative tracking module configured to enable the user to compare the self-reported data with the group data (Paragraph 90).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Blaha’s teaching with Letzt modified’s teaching in order to enable better classification of the user’s analytics.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letzt et al. (US 20200143701 A1) in view of Fried et al. (US 20190029516 A1)  as applied to claims 7, 16 above, and further in view of Osman et al. (US 20170092235 A1).
In regards to claim 8, Letzt modified fails to teach the contact lens is a multi-focal lens having a first zone for distance vision, a second zone for near vision and a third zone for intermediate vision.  
Osman on the other hand teaches the contact lens is a multi-focal lens having a first zone for distance vision, a second zone for near vision and a third zone for intermediate vision (Paragraphs 66, 67).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Osman’s teaching with Letzt modified’s teaching in order to able to determine the user’s focal deficiencies.
In regards to claim 17, Letzt modified fails to teach the contact lens is a multi-focal lens having a first zone for distance vision, a second zone for near vision and a third zone for intermediate vision.  
Osman on the other hand teaches the contact lens is a multi-focal lens having a first zone for distance vision, a second zone for near vision and a third zone for intermediate vision (Paragraphs 66, 67).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Osman’s teaching with Letzt modified’s teaching in order to able to determine the user’s focal deficiencies.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letzt et al. (US 20200143701 A1) in view of Fried et al. (US 20190029516 A1)  as applied to claims 8, 17 above, and further in view of Predham et al. (US 20180317766 A1).
In regards to claims 9 and 18, Letzt modified fails to teach the one or more preselected questions include: an inquiry into a comfort level of the user, including at least one of a dryness factor and an irritation factor.   Predham on the other hand teaches the one or more preselected questions include: an inquiry into a comfort level of the user, including at least one of a dryness factor and an irritation factor (Paragraphs 51-53).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Predham’s teaching with Letzt modified’s teaching in order to able to determine what side effects or discomfort a user may be facing during testing.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letzt et al. (US 20200143701 A1) in view of Fried et al. (US 20190029516 A1)  as applied to claims 8, 17 above, and further in view of Sabeta  (US 20110084834 A1).
In regards to claim 10 and 19, Letzt modified fails to teach the one or more preselected questions include: an inquiry into when the user last cleaned the vision correction device. Sabeta on the other hand teaches an inquiry into when the user last cleaned the vision correction device, and further instructing the user when to clean the said device (Paragraph 39).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine  Sabeta’s teaching with Letzt modified’s teaching in order to able to guide a user to perform adequate protocol for their eye care.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                        

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685